105 Ga. App. 600 (1962)
125 S.E.2d 562
FARRILL
v.
TRAVELERS INSURANCE COMPANY et al.
39410.
Court of Appeals of Georgia.
Decided March 14, 1962.
Rehearing Denied March 29, 1962.
Herschel H. Hutchins, for plaintiff in error.
Greene, Neely, Buckley & DeRieux, Burt DeRieux, James H. Moore, contra.
RUSSELL, Judge.
1. Where a claim before the State Board of Workmen's Compensation involves a question of whether the employee is disabled as the result of an occupational disease, the sole jurisdiction to decide this medical issue lies with the Medical Board, and the only jurisdiction of the Board of *601 Workmen's Compensation is to enter an award in conformity therewith. Code Ann. § 114-819; Griffith v. Employers Mutual Liability Ins. Co., 100 Ga. App. 157 (110 SE2d 539). The findings of the Medical Board are conclusive and not reviewable unless an appeal is made directly therefrom on statutory grounds. Code Ann. § 114-823 (5); Borden Co. v. Fuerlinger, 95 Ga. App. 556 (1) (98 SE2d 410). No such error is assigned by the plaintiff in error here.
2. The disease of silicosis, to be compensable, must produce fibrous nodules in the lungs demonstrable by X-ray examination or autopsy or like objective findings. Code Ann. § 114-812. In the evidence before the Medical Board here on the issue of whether the claimant's disability resulted from silicosis, two medical witnesses, one testifying after examination of two sets of X-rays, and the other after examination of four sets of X-rays, stated respectively that "Silicosis would not produce the findings I found on my X-ray" and, "The X-rays would rule out silicosis as a disease affecting this man." Additionally, the Medical Board took two additional sets of X-rays and found that "there is nothing in either film to justify a diagnosis of disabling silicosis." It follows that, although the evidence was in dispute, the award of the Medical Board was authorized by the evidence before it, and that the Board of Workmen's Compensation committed no error in entering an award finding against the claimant.
The Judge of the Superior Court of DeKalb County to whom the case was appealed did not err in affirming the award denying compensation.
Judgment affirmed. Carlisle, P. J., and Eberhardt, J., concur.